DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              B.S., the father,
                                 Appellant,

                                      v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                     and GUARDIAN AD LITEM,
                             Appellee.

                              No. 4D21-2901

                              [April 1, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Alberto Ribas, Jr., Judge; L.T. Case No. 20-0009DP.

   Kevin G. Thomas, Sunny Isles Beach, for appellant.

  Carolyn Schwarz of Children’s Legal Services, Fort Lauderdale, for
appellee Department of Children and Families.

   Sarah Elizabeth Goldfarb, Statewide Director of Appeals, and
Samantha Costas Valley, Senior Attorney, Statewide Guardian ad Litem
Office, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.